                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION


L.B., a minor, by and through   )
Next Friend, MICHAEL BUSCHMAN,  )
                                )
           Plaintiff,           )
                                )                   Case No.       2:18-cv-04060-BCW
                   vs.          )
                                )
JEFFERSON CITY SCHOOL DISTRICT, )
                                )
ET AL.,                         )
                                )                   JURY TRIAL DEMANDED
           Defendants.          )


 SUGGESTIONS IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO AMEND
 THE FIRST AMENDED COMPLAINT BY NAMING THE JOHN DOE DEFENDANT

       COMES NOW Plaintiff, by and through counsel, and in compliance with Local Rule 7.0(a),

hereby supports her Motion for Leave to Amend the First Amended Complaint by Naming the

John Doe Defendant (“the Motion”) with the following suggestions:

       The First Amended Complaint (“the Complaint”) includes a “John Doe” Defendant, who

“was the individual or individuals responsible for implementing and enforcing the District

Policies identified below [in the Complaint] at JCHS.” See the Complaint, ¶ 5 at p. 2. The

Complaint states, “Plaintiff will seek leave to amend the Complaint by substituting parties when

the identity or identities of John Doe are revealed during discovery.” Id. At the deposition of

Defendant Robert James, taken on September 13, 2018, it became clear that Deborah Kremer

was the individual responsible for implementing and enforcing the District Policies identified in

the Complaint at JCHS during the relevant time. Accordingly, Plaintiff now seeks to amend the




                                          Page 1 of 3
First Amended Complaint by substituting the “John Doe” Defendant with Deborah Kremer.

Plaintiff does not seek to make any other substantive changes to the Complaint.1

        To change the name of a “John Doe” Defendant to the individual who has been identified

through discovery constitutes an amendment under Rule 15(a) of the Federal Rules of Civil

Procedure. See, e.g., Heglund v. Aitkin County, 871 F.3d 572, 578-79 (8th Cir. 2017). Under

Rule 15(a), “The court should freely give leave when justice so requires.” FED. R. CIV. PRO.

15(a)(2).

        Justice requires permitting the amendment in this case. First, naming the Defendant

when her identity is known will provide important information to the jury. Second, there can be

no prejudice to Ms. Kremer or the other parties from the amendment.                     Ms. Kremer is an

employee of Jefferson City School District who will likely be represented by the same counsel

that represents the other Defendants.          Defendants have filed answers to the counts in the

Complaint that are directed against John Doe. Moreover, while Defendants in their Rule 26(a)

Disclosures were somewhat reticent about Ms. Kremer’s role in the events described in the

Complaint, it seems evident that they had knowledge that the allegations against John Doe in the

Complaint were averments about Ms. Kremer’s role.

        As recent deposition testimony has revealed that Deborah Kremer is the individual

described in the Complaint as John Doe, leave should be given to permit Plaintiff to amend the

Complaint accordingly. Therefore, Plaintiff respectfully requests that the Motion be granted.




1
  The proposed Second Amended Complaint, which is attached to the Motion as Exhibit A, would omit
the second sentence of paragraph 5, “Plaintiff will seek leave to amend the Complaint by substituting
parties when the identity or identities of John Doe are revealed during discovery.” Also, the word
“Petition” appeared three times in the First Amended Complaint; that word is changed to “Complaint.” In
all other respects (other than the date on the Certificate of Service and the address of Plaintiff’s counsel),
the Second Amended Complaint is identical to the First Amended Complaint.
                                                Page 2 of 3
                                                    RESPECTFULLY SUBMITTED


                                                     /s/ Daniel J. Rhoads
                                                    Daniel J. Rhoads, 59590 MO
                                                    THE RHOADS FIRM, LLC
                                                    3703 Watson Rd.
                                                    St. Louis, MO 63109
                                                    Phone: (314) 225-8848
                                                    Fax: (314) 754-9103
                                                    therhoadsfirmllc@gmail.com

                                                    Attorney for Plaintiff
                                                    L.B., a minor, by and through
                                                    Next Friend, Michael Buschman




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on October 8, 2018, to be served by operation of the Court’s electronic filing

system upon:

Christopher Rackers
Ryan Bertels
Schreimann, Rackers & Francka, LLC
931 Wildwood Dr., Suite 201
Jefferson City, MO 65109
cpr@srfblaw.com
rb@srfblaw.com

Attorneys for Defendants


                                                    /s/ Daniel J. Rhoads




                                          Page 3 of 3
